UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended October 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19086 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4101 Whiteside St. Los Angeles, Ca. (Address of principal executive offices) (Zip Code) (323) 266-8765 (Registrant’s telephone number, including area code) 372 Danbury Road, Suite 163, Wilton, Connecticut 06897 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x As of January 22, 2013, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 25,416,908. Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND SUBSIDIARY FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2012 TABLE OF CONTENTS Page PART 1 FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of October 31, 2012 and April 30, 2012 (Unaudited) 3 Consolidated Statements of Operations for the Three and Six Months EndedOctober 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for theSix Months Ended October 31, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DRINKS AMERICAS HOLDINGS, LTD., AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS October 31, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation Investment in equity investees Intangible assets, net of accumulated amortization Deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accounts payable - related party Accrued expenses Due to factor Series A Convertible Preferred Stock redemption liability Operating line of credit, related party Convertible note payable, net of debt discount of $60,000 and $0 Investor notes payable Notes and loans payable Notes and loans payable - related party Total current liabilities Long term debt Deferred rent Total liabilities Stockholders' equity (deficit): Preferred stock: $0.001 par value; 1,000,000 shares authorized; Series A Convertible: $0.001 par value; 2,884 and 10.544 shares issued and outstanding as of October 31, 2012 and April 30, 2012 3 11 Series D Convertible: $0.001 par value; 114,000 and 0 shares issued and outstanding as of October 31, 2012 and April 30, 2012 - Common stock, $0.001 par value; 900,000,000 shares authorized; 24,826,487 and 21,279,339 issued and outstanding as of October 31, 2012 and April 30, 2012: Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Equity attributable to non-controlling interest ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended October 31, 2012 For the three months ended October 31, 2011 For the six months ended October 31, 2012 For the six months ended October 31, 2011 Sales $ Cost of sales Gross margin Operating expense Selling, general and administrative Impairment losses Loss on settlement of royalty agreement Total operating expenses Net loss from operations ) Other income (expense) Interest expense ) Gain on change in fair value of derivative Other expense ) ) Gain on settlement of accounts payable, net Gain on disposal of product line - Total other income (expense) Net loss before non-controlling interest ) Net loss attributable to non-controlling interest - - Net loss $ ) $ ) $ ) $ ) Basic loss per common share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the six months ended October 31, 2012 For the six months ended October 31, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment losses - Bad debt expense - Stock-based compensation for services Net loss allocated to non-controlling interest - Gain on settlement of debts ) ) Non-cash interest income - ) Non-cash interest expense - Gain on sale of interest in products line - ) Gain on change in fair value of derivative liability - ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Other assets Deposits - Accounts payable ) Accounts payable-related party - Accrued expenses Deferred rent ) - Net cash used in operating activities ) ) Cash flows from investing activities: Net cash used in investing activities - - Cash flows from financing activities: Proceeds from factor - Repayments to factor ) - Proceeds from related party line of credit Proceeds from convertible debt - Proceeds from common stock subscription - Net repayments of related party loans - ) Proceeds from investor notes payable ) - Proceeds from the issuance of notes payable, related party Repayments of notes payable ) ) Net cash provided by financing activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for taxes $
